                                                     November 14, 2018



via ELECTRONIC FILING
Magistrate Judge Stephen Locke
United State District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                      Re:    Howell v. County of Nassau, et al.
                             Docket No.: 15-CV-04275

Judge Locke:

         We are writing to confirm that Kyle Howell is expected to be released from prison in
advance of the pretrial conference scheduled for January 30, 2019. Therefore, on the consent of
all parties, we respectfully request that immediately following the pretrial conference we remain
with Your Honor for a settlement conference.

       Thank you for your continued consideration.



                                                     Respectfully submitted,


                                                           /s/ ark
                                                     Alexander R. Klein, Esq.

ARK:lr
cc: All parties (via ECF)
